Name: Commission Delegated Regulation (EU) 2018/1253 of 28 June 2018 correcting Delegated Regulation (EU) 2016/2374 establishing a discard plan for certain demersal fisheries in South-Western waters
 Type: Delegated Regulation
 Subject Matter: fisheries;  international law;  natural environment
 Date Published: nan

 20.9.2018 EN Official Journal of the European Union L 237/3 COMMISSION DELEGATED REGULATION (EU) 2018/1253 of 28 June 2018 correcting Delegated Regulation (EU) 2016/2374 establishing a discard plan for certain demersal fisheries in South-Western waters THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Articles 15(6) and 18(1) and (3) thereof, Whereas: (1) Regulation (EU) No 1380/2013 aims to progressively eliminate discards in all Union fisheries through the introduction of a landing obligation for catches of species subject to catch limits. (2) In order to implement the landing obligation, Article 15(6) of Regulation (EU) No 1380/2013 empowers the Commission to adopt discard plans by means of a delegated act on the basis of joint recommendations developed by Member States in consultation with the relevant Advisory Councils. (3) Commission Delegated Regulation (EU) 2016/2374 (2) established a discard plan for certain demersal fisheries in South-Western waters following a joint recommendation submitted by Belgium, France, the Netherlands, Portugal and Spain (The South Western Waters Group) in 2016. (4) On 2 June 2017 Belgium, France, the Netherlands, Portugal and Spain have submitted a new joint recommendation suggesting a number of amendments to the discard plan. Based on that, the Commission adopted Delegated Regulation (EU) 2018/44 amending Delegated Regulation (EU) 2016/2374 (3). (5) On 26 October 2017 the South Western Waters Group communicated to the Commission the existence of a textual error in the Annex to Delegated Regulation (EU) 2018/44 as regards the description of hake fisheries subject to the landing obligation. According to the current version of that Annex, hake fisheries carried out in ICES (International Council for the Exploration of the Seas) divisions VIIIc and IXa with bottom trawls and seines are subject to the landing obligation if the total hake landings in the period 2014/2015 exceeded 5 % of all landed species and more than 5 metric tons. That condition however is no longer applicable. (6) There is therefore a need to correct Delegated Regulation (EU) 2016/2374 as amended by Delegated Regulation (EU) 2018/44. (7) Since the textual error in the Annex to Delegated Regulation (EU) 2016/2374 has been introduced by Delegated Regulation (EU) 2018/44, and in order to avoid any discontinuity and legal uncertainty in the application of the landing obligation, this Regulation should enter into force on the day following that of its publication and should apply retroactively from the date of application of Delegated Regulation (EU) 2018/44, HAS ADOPTED THIS REGULATION: Article 1 In the fourth column of the table 3. Hake (Merluccius merluccius) fisheries of the Annex to Delegated Regulation (EU) 2016/2374 the text: Vessels which fulfil the following cumulative criteria: 1. Use mesh size larger or equal to 70 mm 2. Total hake landings in the period 2014/2015 (1) consist of: more than 5 % of all landed species and more than 5 metric tons. is replaced by the following: Use mesh size larger or equal to 70 mm. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.1.2013, p. 22. (2) Commission Delegated Regulation (EU) 2016/2374 of 12 October 2016 establishing a discard plan for certain demersal fisheries in South-Western waters (OJ L 352, 23.12.2016, p. 33.) (3) Commission Delegated Regulation (EU) 2018/44 of 20 October 2017 amending Delegated Regulation (EU) 2016/2374 establishing a discard plan for certain demersal fisheries in South-Western waters (OJ L 7, 12.1.2018, p. 1.)